Citation Nr: 0921015	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracic muscle spasm 
with chronic and mechanical low back pain (claimed as back 
disability).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had honorable service from August 1988 to April 
15, 1993.  His service from April 16, 1993 to June 12, 1998 
resulted in an other-than-honorable discharge.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
bilateral pes planus with plantar fasciitis and for a back 
disability.  The Veteran perfected his appeal as to these two 
issues in February 2003.

In November 2006, the Veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the San Antonio, 
Texas satellite office of the Houston, Texas, VARO.  The 
Veteran was scheduled for an additional BVA hearing, 
apparently in error, in February 2007 and he failed to 
appear. 

In an October 2008 rating decision, the RO granted service 
connection for bilateral pes planus with plantar fasciitis 
and assigned a non-compensable rating, effective September 
29, 2004.  This is a fully grant of the benefit requested.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service 
connection for thoracic muscle spasm with chronic and 
mechanical low back pain (claimed as back disability) is 
warranted.  

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  

The Veteran contends that he injured his back during in 
service in October 1992 with continuing treatment and 
symptoms throughout service and post-service.  However, 
service treatment records reveal two separate back injuries, 
one in October 1992 and one in May 1998.  Recognizing that 
only disabilities with their etiology within the first period 
of service from August 1988 to April 15, 1993, are eligible 
for benefits, an opinion as to which period of time consists 
of the etiology of the Veteran's current back disorder is 
necessary. 

In October 1992, the Veteran went to sick call complaining of 
midline back pain from lifting some large gallon drums.  The 
examiner noted tenderness and muscle spasm from T7 to T12 in 
the midline and back strap muscles.  Severe back pain, most 
likely a muscle strain or ligamentous sprain with spasm was 
diagnosed.  A follow-up x-ray report dated in October 1992 
revealed no abnormalities.  At a follow-up examination also 
dated in October 1992, the Veteran noted he was feeling 
better and that the pain was localizing to his right lower 
trapezius/ teres major and minor areas.  The examiner 
continued to note paravertebral tenderness and muscle spasm 
with a diagnosis of muscle strain or ligamentous sprain 
secondary to lifting, but noted there was no evidence of 
systemic or disc disease.  The veteran was given a temporary 
physical profile to preclude lifting, running or jumping due 
to his back.  In another follow-up noted dated the same 
month, the examiner noted that the Veteran was feeling 
better, and the spasm had largely resolved, although he did 
not adhere to the bedrest or quarters. 

The Veteran also complained of back pain in December 1992, 
though to a lesser degree than in October.  Pain and swelling 
was found in the region of T6-T9 with spasms.  There was no 
deformity of spine, but there was palpation of paravertebral 
muscles on the right side.  Range of motion was limited and 
mid-back muscle spasm was diagnosed.  In a January 1993 
follow-up note, the Veteran stated that he improved slightly 
but still experienced pain in his mid-right back, exacerbated 
by the lifting he did for his job, and playing basketball.  
In a January 1993 orthopedic consult, the examiner noted that 
there was no discreet area of tenderness, no motor 
dysfunction, no neurovascular dysfunction, and he was able to 
lift a 30 lb chair directly overhead with both hands and 
bring it out to front with elbows extended.  The veteran was 
given a temporary physical profile to preclude lifting, 
running or jumping due to his back.  The examiner noted doubt 
over any permanent impairment or condition. An x-ray report 
dated in February 1993 found spine alignment satisfactory 
with no fracture, bony abnormalities, or paravertebral soft 
tissue masses seen.  The Veteran's period of honorable 
service ended on April 15, 1993. 

An emergency care note dated in September 1994 revealed the 
Veteran complained of pain to clavicle, neck, and back after 
falling while playing football.  

In May 1998, the Veteran complained of back pain for a month 
after lifting a heavy object.  Upon examination, the examiner 
found back muscle spasms in the thoracic region and no bone 
tenderness throughout the spine to deep palpation.  There was 
no lumbar pain/tenderness.  The diagnosis was thoracic muscle 
spasm/strain.  An x-ray report of the Thoracic spine noted 
mild right convex curvature of the thoracic spine, without 
evidence of acute focal bone abnormalities.  The paraspinous 
soft tissues were unremarkable and the intervertebral disk 
heights were grossly normal.  Lumbar spine series report 
noted greater than expected concavity of the vertebral body 
endplates in the lower lumbar spine, most likely due to Smorl 
nodes.  The intervertebral disk heights were normal, and the 
nerve exit foramina were grossly patent bilaterally. 

In a post-service September 1998 family practice evaluation, 
the Veteran was evaluated for chronic back pain in the 
thoracic and lumbar areas as well as hip stiffness. 

A VA orthopedic examination report dated in February 2004 
noted complaints of T4-T6 intrascapular discomfort, muscle 
spasms, twitching, daily symptoms, aching feeling, and cramp 
sensation regularly every day.  Upon review of the claims 
file and a physical examination, the examiner noted no 
thoracic muscle spasms found, subjective symptoms right 
sternoclavicular region without objective evidence, and no 
specific orthopedic pathology found on diagnostic testing.  
The examiner diagnosed myofascial pain syndrome of the right 
thoracic trapezius muscle bellies. 

In November 2006, the Veteran submitted a letter from his 
private physician stating that "upon review of all notes, it 
appears that his pains and discomfort is directly related to 
his injury sustained on active duty."  However this 
statement does not specify which injury during service, 
October 1992 or May 1998. 

A VA spine examination dated in October 2008 noted the 
Veteran complained of low back discomfort for years, stating 
he felt it was due to lifting heavy objects.  The Veteran 
complained of daily aching lumbar pain that started years 
ago.  He stated he was not working, but was not retired, and 
was unemployed due to his "back condition."  After review 
of records and following physical examination, the diagnosis 
was mild degenerative disc disease of the lumbar spine.  The 
physician noted that the chronicity/everity of the Veteran's 
ankle/foot condition were insufficient to establish any clear 
linkage between them and his back condition. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, the VA must provide a VA 
medical examination or opinion when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In light of the cumulative record, the Board has determined 
that an additional medical opinion is needed to determine the 
etiology of the Veteran's back disability and whether the 
Veteran's current disability was incurred in active service 
from August 1988 to April 15, 1993.  

The AMC/RO should also obtain and associate with the claims 
file all outstanding VA and non-VA treatment records.  The 
claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in St Petersburg, 
Florida; however, as the claims file only includes records 
from those facilities dated up to April 2008, any additional 
records from those facilities should be obtained.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Also, since the Veteran has 
stated that he is unable to work due to his "back 
condition", the AMC/RO should inquire whether he is 
currently collecting workers compensation or other disability 
benefits, such as Social Security disability benefits.  If 
so, those records concerning the Veteran's claim should be 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his back 
disability.  After the Veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC/RO should also contact the 
Veteran and inquire whether the Veteran 
has received worker's compensation 
benefits or is receiving SSA disability 
compensation.  If so, the AMC/RO should 
obtain a copy of the worker's 
compensation award and/or SSA decision 
awarding the Veteran disability benefits 
and copies of the records on which either 
decision was based.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the AMC/RO should schedule the Veteran 
for a VA orthopedic evaluation to 
determine the etiology of his back 
disability.  All necessary tests should 
be conducted.  Prior to the examination, 
the claims folder must be made available 
to the physician conducting the 
examination for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to obtain a 
comprehensive occupational and 
recreational history to document the 
Veteran's physical activities over the 
years.  

Following examination of the Veteran and 
consideration of the Veteran's claims the 
physician is requested to provide a clear 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's current 
back disability was incurred while in 
honorable service.

Opinions should be provided based on the 
results of the examination, a review of 
the medical evidence of record, 
consideration of the Veteran's claims, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


